DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	An information disclosure statement was filed on 09/02/2020.

Election/Restrictions
Applicant’s election without traverse of species 2, claims 9-20 in the reply filed on 08/31/2021  is acknowledged.
Claims 1-8, and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 sets out that the hydrophobic polymer region is centrally located. Clarification is requested as to how this could encapsulate the micelle from this location as set out in claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2016/0058702 A1 (University of Michigan) .
University of Michigan discloses a composition comprising a micelle including a plurality of hydrophobic agents [0005]. The particles may be metal nanoparticles that are effected by magnetic current.  These nanoparticles may comprise a plurality of amphiphilic polymer regions [0008], and at least one therapeutic agent. The amphiphilic polymer has amphiphilic and hydrophobic regions. The hydrophobic regions are located in the central region of the micelle, and the hydrophilic region is located outwards from the central region, forming the outer boundary of the micelle (see Figure 16; [0008]. A portion of the magnetic particles and therapeutic agents are located in the center of the micelle, with the amphiphilic polymer linked to the therapeutic agent through thermally labile bonds (Q) (see Figure 13A, 16; [0046] and [0056]. Further in Figure 13A, the agent is optionally linked to the furan group at the 2 position, wherein the other end of the polymer is optionally linked by this N- group to the agent, and where R is an ester group (-C(O)-O-) [0051].It should be noted that this is a Diels-Adler 

Conclusion
No claims are allowed. Claims 10 and 20 are objected to as dependent upon a rejected base claim.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz